 ENTERPRISEASSOCIATION OF STEAM, HOT WATER, ETC.521Enterprise Association of Steam,Hot Water,Hydraulic,Sprin-kler, Pneumatic Tube, Ice Machine and General Pipefitters ofNew Yorkand Vicinity,Local Union No.638 of the UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada, andJohn Tracey and MichaelF. Daly,Its AgentsandMechanicalContractors Associationof New York,Inc. and ConsolidatedEdison Company of NewYork, Inc.Cases Nos. 2-CC-482 and2-CC-483.August 17, 1959DECISION AND ORDEROn May 21, 1959, Trial Examiner Samuel Ross issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents, with the exception of John Tracey, had engaged in andwere engaging in certain unfair labor practices and recommendingthat they cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the Respondents filed exceptions to the Interme-diate Report and the Charging Party filed a brief in support of thereport.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, the brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERUpon the entire record in the case and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Enterprise Association of Steam,Hot Water, Hydraulic, Sprinkler, Pneumatic Tube, Ice Machine andGeneral Pipefitters of New York and Vicinity, Local Union No. 638of the United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada,its officers, representatives, agents, successors, and assigns, includingMichael F. Daly, shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of Courter & Company, Incorporated, or of any otheremployer toengage in,a strike or a concerted refusal in the course oftheir employment, to use, manufacture, process, transport, or other-124 NLRB No. 68. .522.DECISIONS OF NATIONAL LABOR RELATIONS BOARDwise handle or work on any goods, articles, materials, or commoditiesor to perform any services, where an object thereof is: (1) to force orrequire Consolidated Edison Company of New York, Inc., to ceaseusing, selling, handling, transporting or otherwise dealing in the prod-ucts of Midwest Piping Co., Inc., or of any other employer or personwho does not fabricate its products at the job sites of ConsolidatedEdison Company of New York, Inc.; (2 )to force or require Consoli-dated Edison Company of New York, Inc., to cease doing businesswith Midwest Piping Co., Inc., or with any other employer or personwho does not fabricate its products at the job sites of ConsolidatedEdison Company of New York, Inc. ; or (3) to force or requireCourter & Company, Midwest Piping Co., Inc., or any other employeror person to cease doing business with Consolidated Edison Companyof New York, Inc.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the offices of Enterprise Association of Steam, HotWater, Hydraulic, Sprinkler, Pneumatic Tube, Ice Machine and Gen-eral Pipefitters of New York and Vicinity, Local Union No. 638 oftheUnited Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada,and at all other places where notices to members of Local 638 are,customarily posted, copies of the notice attached to the IntermediateReport marked "Appendix A." 1 Copies of said notice to be furnishedby the Regional Director for the Second Region, shall, after beingduly signed by an official representative of Local 638, and by MichaelF. Daly, be posted immediately upon receipt thereof, and be main-tained for a period of 60 consecutive days thereafter in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by Respondents Local 638and Daly to insure that said notices are not altered, defaced, or cov-ered by any other material.(b)Mail to the Regional Director for the Second Region signedcopies of said notice for posting by Courter & Company, Incorporated,and the Consolidated Edison Company of New York, Inc., if willing,in places at the Arthur Kill Generating Station Unit No. 2 projectwhere notices to employees of Courter & Company, Incorporated, andother contractors are customarily posted.(c)Notify the Regional Director for the Second Region in writing,within 10 days from the date of this Decision and Order, what stepsRespondents Local 638 and Daly have taken to comply therewith.1This notice is amended by substituting for the words"The Recommendations of aTrial Examiner,"the words"A Decision and Order."In the eventthatthis Order isenforced'by a decree of a United States Court of Appeals,there shall be substitutedfor the words"Pursuant to a Decision and Order,"the words"Pursuant to a Decree ofthe United States Court of Appeals,Enforcing an Order." ENTERPRISEASSOCIATION OF STEAM, HOT WATER, ETC.523,IT IS HEREBY FURTHER ORDERED thatthe complaint be, and it hereby is,dismissed insofar as it allegesthat Respondent John Tracey violatedSection 8 (b) (4) (A) of the Act.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by the Consolidated Edison Company of New York, Inc., andMechanical Contractors Association of New York, Inc., herein called Edison andAssociation respectively, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for the Second Region (New York, New York),issued a complaint dated October 22, 1958, alleging that the parties listed in thecaption as Respondents, herein called Local 638, Tracey and Daly respectively, hadengaged in and were engaging in unfair labor practices within the meaning ofSection 8(b)(4)(A) and Section 2(6) and (7) of the National Labor RelationsAct, as amended,. 61 Stat. 136, herein called the Act.More specifically, the com-plaint alleges in substance that since on or about July 17, 1958, the Respondentshave engaged in, and induced and encouraged the employees of Courter & Company,Incorporated (herein called Courter) to engage in, strikes or concerted refusals inthe course of their employment to handle or work on materials or perform serviceswith an object of forcing or requiring Courter, Edison, and other employers andpersons to cease using materials fabricated by Midwest Piping Co., Inc. (hereincalledMidwest), and to cease doing. business with Midwest, forcing or requiringCourter and other employers and persons to cease using products of Edison and tocease doing business with Edison,. and forcing or requiring Edison and other employ-ers and persons to cease doing business with Courter.Respondents' answer generallydenied the unfair labor practice allegations.Pursuant to due notice, a hearing was held before a duly designated Trial' Examinerin. New York, New York, on February 2, 3, 4, 5, and 6, 1959. All parties were rep-resented at the hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses,. to introduce evidence, to present oral arguments, and tofile briefs.Only the Charging Party Edison has filed a brief.Upon the entire recordin the case, and from my observation of the witnesses, I make the following:FINDINGS OF FACT1.COMMERCEEdison, a public utility which furnishes gas and electricity in the New York Cityarea, receives an annual gross revenue in excess of $10,000,000 for utility servicesfurnished to enterprises whose operations affect commerce.Courter, a contractorengaged in the business of producing, furnishing, and installing heating, ventilating,piping, and power piping systems, annually performs services valued in excess of$2,000,000, of which in excess of $500,000 is performed in States other than theState of New York where Courter is located.Association is an organization com-posed of employers engaged in the business of installing heating, piping, and air-conditioning systems and related work, which bargains collectively on behalf of itsemployer members.The members of Association annually distribute and installproducts valued at more than $2,000,000 of which products and equipment- valuedatmore than $1,000,000 are shipped in interstate commerce from the respectiveplaces of business of said members in New York directly to other States of theUnited States.On the foregoing, I find that Edison, Courter, and Association are engaged ininterstate commerce within the meaning of the Act.II.THE LABOR ORGANIZATION AND ITS AGENTSLocal 638 is a labor organization within themeaningof Section 2(5) of the Act.John Tracey and Michael F. Daly are employed by Local 638 as business agentat largeand business agent, respectively, and are agents of Local 638 within themeaningof Section 2(13) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe essential facts in this case are undisputed.Edison is engaged in the expansion of its generating facilities to meet an increasingdemand for electricity which has been growing at the rate of about 5 percent per 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDyear since the end of the war. In connection with that expansion program, Edisonisconstructing an atomic powerplant at Indian Point in Westchester County,scheduled for completion in 1961, and a larger turbine generating plant known as'Unit No. 2, Arthur Kill Generating Station, located at Travis, Staten Island, NewYork.The latter plant, which is the one involved -in this proceeding, will whencompleted, have a capacity of 335 megowatts.Power from this plant is scheduledto be on Edison's lines in September 1959.In connection with the construction of this powerplant, on January 2, 1958,Edison contracted with Courter for the latter to "furnish labor, supervision, con-struction equipment, tools and certain material required to detail, fabricate .. .and erect general piping for Unit No. 2....1The contract provided for com-mencement of work by Courter within 1 week and completion within 85 calendarweeks.The price for the work was specified as $2,836,000.Pursuant to requestby Edison and in order "to dovetail" its work with the overall schedule for all thecontractors on the project, Courter prepared a schedule of its work under the con-tract, showing when each item of work was to begin and end.This schedule wasposted in Courter's field office at the project and was used by Courier to preparedetailed sketches from Edison's general piping plans and to order and fabricatematerial in time for erection.The importance of maintaining such a schedule wasdescribed by Michael Zadik, Courier's project engineer, as follows:The pipes have to go in sequence. In short, it fits almost like a jigsaw puzzle.You have to put them in rotation so that you don't crowd yourself out.Other-wise, it means a detriment later, cutting pipe in order to get in and crowdingyourself so that you can't erect it later.Courter, as a member of the Association, is signatory to a collective-bargainingagreement with Local 638 fixing the wages and other terms and conditions ofCourter's steamfitter employees.3Rule 10 in the said agreement provides asfollows:WeldingAcetylene, electric or other forms of cutting or welding shall be done eitherin the shop or on the job of the direct employer at the option of the employer.Ifwelding is done in the shop of the direct employer, the work shall bedone by a steamfitter working alone.All welding work done on the job shallbe done in accordance with Rule 5.Rule 5 of the agreement provides:All work to be performed under work jurisdiction of Enterprise Associationmust be performed by journeymen steamfitters or apprentices working in unitsof two, one of whom must be a steamfitter.A unit shall be composed of:(a) steamfitter with a steamfitter, or (b) steamfitter with an apprentice.In the spring of 1958, Courter subcontracted the fabrication of certain low-pressure systems required for the Edison project to Asco Supply Company (hereincalled Asco).3Asco's employees are also represented for collective-bargaining pur-poses by Local 638.On or about April 15, 1958, Asco made its first delivery tothe project site of the low-pressure piping ordered by Courter.Within the next fewweeks, Asco made additional deliveries of pipe to Courter at the job site .4Pursuantto instructions from Local 638's business agent, Respondent Daly, the Asco pipe wasunloaded by Courter's employees but not installed in the building. In addition,Respondents instructed Asco to cease fabricating any more of the pipe ordered byCourter.Courter protested to Daly, but the latter was adamant in his refusal topermit the installation of the Asco pipe on the ground that it had been welded inviolation of rule 10 of the trade agreement, to wit: that it was welded neither inCourter's shop nor at the job site.5Courter protested that he was being discrimi-nated against by Respondents. It maintained that because of the failure of Local638 to furnish sufficient welders, notwithstanding repeated requests therefor, it wasimpossible to maintain its schedule for Edison without subcontracting parts of the'General Counsel's Exhibit No. 3..2The term steamfitter as used herein applies also to the labor or "bull gang" em-ployed by Courter to perform manual labor at Edison's project.8Asco Supply 'Company is a subsidiary of Almirall and Company and the names Ascoand Almirall are used interchangeably in the record.' In all, 23 pieces were delivered by Asco to Courter.5 At the times material herein, Courter had no shop other than one which he con-structed at the project. ENTERPRISE ASSOCIATION OF STEAM, HOT WATER,ETC.525work,and that on jobs such as this, Respondents had customarily waived literalcompliance with the requirements of rule 10.Courter's protests were of no availand the Asco pipe remained uninstalled at the project..As a result of the foregoing,Courter fell behind its schedule on the project andEdison called Joseph A. Courser,president of Courier,to a meeting at Edison's of-fice in New York to discuss the situation.When advised of the impending meetingscheduled for June 25,1958, Daly agreed to permit the installation of the 23 piecesof Asco fabricated pipe already at the project.6However, he made no commitmentregarding what he would do about the balance of the order which Courier had givento Asco.B. The current incidents which are charged as unfair labor practices.At the meeting with Edison on June 25,the failure of Courier to maintain itsschedule at the project was discussed.President Courier advised Edison that the23 pieces of Asco pipe already at the project had been released for installation, butthat he had no assurance from Respondents regarding what action they would takein respect to the balance of the Asco order.The meeting was postponed to permitCourter to ascertain the Union's position in respect to the balance of the Asco order.On Wednesday,June 30, President Courter again met with Edison and advisedits officials that no assurance had been received from Respondents that the balanceof the Asco order would be installed by Respondents'members.Courter furthertold Edison that because of the shortage of welders,he would not be able to dosufficient field fabrication to keep up with the schedule.Edison thereupon instructedCourter to look over the schedule,determine what piping systems were farthestbehind and withdraw the fabrication of such systems from the contract.In com-pliance with Edison's instructions,Courter's project engineer Zadik sent the detailedsketches for eight piping systems to Edison.Subsequently,on July 14, 1958, Courtersent Edison a memorandum authorizing the reduction of the contract price by$25,970 for"the omission"therefrom of fabrication of the eight systems.Courieralso transferred to Edison'swarehouse at the project, fittings and valves necessary,for the fabrication of the eight piping systems.Upon receipt of the sketches from Courser,Edison inquired and ascertained thatMidwest's Clifton,New Jersey,plant could fabricate the eight piping systems withreasonable dispatch.Accordingly,on July 10, 1958, Edison contracted with Midwestto fabricate and deliver said piping to the project.In all, the contract or purchaseorder called for the fabrication and delivery of 250 pieces for the sum of $37,862.77.Under the contract,item No. 2, consisting of 47 pieces,was promised for deliveryby July 18, 1958.The employees of Midwest's Clifton plant are represented for collective-bargainingpurposes by Local Union No. 274, United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of the United States and Canada, asister local of Respondent Local 638.The first delivery of the pipe fabricated byMidwest was made on July 17, 1958, and subsequent deliveries were made on succes-sive Fridays thereafter.On the first and each succeeding delivery of the pipefabricated by Midwest,Local 638's job steward,John Hyland, pursuant to instruc-tions from Respondent Daly, told Courter's bull gang employees not to carry thepipe into the building nor deposit it at the proper elevation for subsequent installationas directed by Courter's general foreman,but only to unload it from the truck andleave it on the ground near the building.?After the refusal to carry the first loadinto the building,Midwest's Eastern Division Manager Taylor had a conversationwith Respondent Daly.According to Taylor's credited testimony,he asked Dalywhat the trouble was and the latter replied that he was having trouble with the-contractor(Courter)and that it was not Midwest's fight.Daly recommended thatMidwest stop fabricating the balance of the 250 pieces.Taylor refused,stating thathe thought Daly should honor the United Association label on Midwest'spipe.8'Taylor met with no success in his efforts then or thereafter to get the pipe installed,-notwithstanding further protests to both Local 638 and the United Association.9Moreover,efforts by Courter to get Respondents to permit the pipe to be carriedIt was thereafter installed without further incident.7 The foregoing is. based on the admission of Local 638's job steward, John Hyland,as well as on the testimony of Bernard Smith,Francis H. Mosher,and Michael Zadik.8I assume that Taylor meant that Local 638's members should install the Midwest.fabricated pipe.O The International Union with which both Respondent Local 638 and Local 274 are:affiliated.0 526 . DECISIONSOF NATIONALLABOR RELATIONS BOARDinto the building and installed, likewise proved unavailing and the pipe continuedto accumulate on the ground at the project with each delivery by Midwest. Finally,in October 1958, after the charges herein were filed and served on Respondents, thelatter agreed to allow Courier's employees to install the pipe fabricated by Midwest.C. Concluding findingsThe uncontradicted recordin this caseestablishes that: (1) Respondents' JobSteward John Hyland induced and encouraged Courter's employees to refuse tocarry the pipe fabricated by Midwest into the building and to deposit it where itwas to be installed; (2) Hyland was acting pursuant to instructions from RespondentsLocal 638 and Daly; and (3) Hyland's instructions resulted in a refusal by Courter'semployees to perform services, notwithstanding instructions to said employees fromCourier's supervisors that they carry the pipe into the building for installation.Respondents' reason forengagingin this conduct was that the pipe was not fabricatedby Courter itself, but by Midwest.Thus, an object of Respondents' conduct wasto compel Edison tocease doing businesswith Midwest andto cease using,handling,or installingpipe fabricated by Midwest or by any other employer other thanCourter.Leaving to the side for the moment the contentions and defenses urgedby Respondents, the foregoing conduct constitutes a product boycott within themeaning ofthe Board's decisionsinThe Detroit Edison Company,123 NLRB 225;Sound Shingle Co.,101 NLRB 1159, enfd. 211 F. 2d 149 (C.A.9); York Corpora-tion,121 NLRB 676, andSand Door and Plywood Co.,113 NLRB 1210. The Boarddecisions cited,supra,leave no doubt that such product boycotts constitute violationsof Section 8(b) (4) (A) of the Act.Respondents contend that because the eight piping systemsin questionwere with-drawn from Courier's contract, the piping was not Courter's, and since Local 638had no contract with Edison or Midwest, it was under no obligation to install thepipe.I find no merit in this contention.The erection and installation of the pipein question remained Courter's obligation under its contract with .Edison, notwith-standing the removal therefrom of the fabrication of the eight systems. Since Re-spondent Local 638 had a contract with Courter requiring the performance of suchservices and Courter actually ordered the services whose refusal Respondents in-duced, the lack 'of a contract between Edison and Local 638, or between Midwestand Local 638, is obviously immaterial.Respondents further contend that Edison was actingas an"ally" or agent ofCourter in contracting with Midwest for the fabrication of the eight piping systems,and conspired with Courterto assistthe latter in breaching its trade agreementwith Local 638. In support of this contention, Respondents call attention to therecord: (1) that Courter's bid for the Edison contract was based on shop fabrica-tion of pipingassembliesand therefore contemplated breach of Local 638's contract;(2) the shipment of valves and fittings, foruse in thefabrication of the eight sys-tems, by Courter to Edison and by the latter to Midwest; (3) the continued businessrelations between Courter and Edison and between Midwest and Edison; (4) thefather and son relationship between the president of Edisonand a salesman em-ployed by Midwest; and (5) "the unusualness of the deal between Midwest andConsolidated Edison."I am not persuaded that the record discloses any evidence of any conspiracy orcollusive agreement between Edison and Courter to breach Local 63 8's trade agree-ment and I find no evidence to supportthe contentionthat Edison wasacting inCourter's behalf in withdrawing the eight piping systems from Courter and lettingthe fabrication thereof to Midwest.On the contrary, the record shows that by doingso, Edison was motivated solely by its concern over the delay in the construction ofits generating station,and that Edison actually took a financial loss of about $12,000by so doing.'°I also findnothingsubrosa,sinister,or indicating "allies" in the ship-ment ofthe fittings and valves needed for the eight systems by Courter to Edison orin the subsequent use of said valves and fittings by Midwest.All the materialsfurnished by Courter under its contract with Edison were paid for by Edison. SinceCourter was not going to fabricate the eight systems, it was quite natural thatEdison should utilize the valves and fittings needed for said systems, for which ithad paid, by sending them to the fabricator instead ofpermittingthem to remainunused inof Edison's president is employedas a salesmanby.Midwest.While that fact may10 The difference between its credit from Courter and'the contractpricewithMidwest. ENTERPRISE ASSOCIATION OF STEAM, HOT WATER, ETC.527have been the reason why Midwest was asked to fabricate the eight systems, suchrelationship does not establish common ownership and control within themeaning,of Board decisions interpreting Section 8(b) (4) (A) of the Act.Cf.J.G. Roy andSons Company, 118 NLRB 286. Similarly, I do not regard the fact that Edison hascontinued to do business with Courter and Midwest as any indication of an "alliance"between them.N.L.R.B. v. DenverBuildingand Construction TradesCouncil,et al.,341 U.S. 675.Finally, even assuming that Courter's bid for the Edison contractwas based on shop fabrication, it does not follow that this establishes that Courterintended at the time of its bid to breach Local 638's agreement. Indeed, the recordseems to indicate that Courter was prevented from doing its own shop fabricationby the inability of Respondents to furnish sufficient welders.But evenassumingarguendothat Courier, when bidding, contemplated that it would subcontract fabri-cation in violation of the trade agreement, there is still no evidence that Edison was.then aware of it, or even if then aware of it, it became Courter's "ally" in thebreach of the trade agreement merely by entering into its contract with Courter.The burden of proving the "ally" relationship between Edison and Courter was oaRespondents.Royal Typewriter Company, Inc.,111 NLRB 317. On the record,.Iam not persuaded either that such a relationship existed or has been shown-Contrary to Respondents' assertion, I find nothing unusual in the deal betweenMidwest and Edison in the light of Courter's inabilitytomaintainits constructionschedule.Finally, Respondents contend that the inducement of the refusal to install Mid-west's pipe was for the lawful object of compelling Courter to abide by the termsof its agreement with Local 638, and thus was only a valid exercise of its con-tractual right to require Courter to perform all its welding work in its own shop oron the jobsite. Insofar as the pipe fabricated by Midwest is concerned, I see nomerit tothis contention."When the fabrication of the eight systems was removedby Edison from the Courter contract, that subject matter was no longer underCourter's control but became only and exclusively Edison's concern.The recordshows that Courter was neither consulted nor advised of Edison's contract withMidwest and had nothing to do with the letting of such contract. It follows, afortiori,that the fabrication of the pipe by Midwest involved no breach by Courterof its trade agreement with Local 638, and that, therefore, the object of Local 638'sinducement of the refusal to handle Midwest's pipe was not, as contended, to compelCourter to abide by its agreement with Local 638.Accordingly, I find and conclude that by inducing Courter's employees on andafter July 17, 1958, to refuse to carry Midwest's pipe into the building at theproject site,Respondents Local 638 and Daly engaged in unfair labor practiceswithin the meaning of Section 8(b) (4) (A) of the Act.Detroit Edison Company,supra; York Corporation, supra; Sound Shingle Company, supra.Although there was some evidence that Respondent Daly advised RespondentJohn Tracey, the Union's business agent at large, of his conduct in respect to thenonhandling of the Midwest pipe and that the latter expressed his approval thereofor at least did not disapprove, I do not regard this as sufficient to establish thatRespondent Tracey affirmatively induced or encouraged conduct in violation ofSection 8(b)(4)(A) as charged. I therefore do not believe that the GeneralCounsel has established that Respondent Tracey is responsible for the unfair laborpractices herein.Iwill accordingly recommend the dismissal of the complaintinsofar as it alleges violation of the Act by John Tracey.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents Local 638 and Michael Daly set forth in section III,.above, occurring in connection with the operation of the Employers set forth insection I, above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burdeningcommerce and the free flow of commerce."The complaint herein does not allege the refusal to install the Asco pipe as a viola-tion of Section 8(b) (4) (A).The testimony regarding the Asco pipe was offered andreceived only as background to the violation alleged in the complaint, namely, the in-ducement of the refusal to install Midwest's pipe.Accordingly, I do not deem it necessaryto decide whether Courter breached its contract with Local 638 by its subcontract ofthe fabrication of piping assemblies to Asco. 528.DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondents Local 638 and Michael Daly have engaged inconduct in violation of Section 8(b) (4) (A) of the Act, I will recommend that theycease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act. It is apparent from the record that unless enjoined, Respond-ents Local 638 will continue to refuse to install or otherwise work on any pipe whichis fabricated for Edison by any fabricator other than the contractor at the projectsite.Moreover, although the Midwest pipe involved in this particular refusal to in-stall is now being installed by Local 638's members, there is no assurance that furtherorders of pipe by Edison to Midwest will not again be subjected to the same refusal tohandle as that involved in the instant case. I therefore find, in agreement with theGeneral Counsel and the Charging Party Edison, that to effectuate the policies of theAct, it will be necessary to recommend a cease and desist provision sufficiently broadto meet this situation.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Enterprise Association of Steam, Hot Water, Hydraulic, Sprinkler, PneumaticTube, Ice Machine and General Pipefitters of New York and Vicinity, Local No. 638of the United Association of Journeymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, is a labor organization within themeaning of Section 2(5) of the Act.2.Michael F.Daly is an agent of Respondent Local 638 within the meaning ofSection 2 (13) of the Act.3.On and since July 17, 1958, the above named labor organization and its agentMichael F. Daly have engaged in unfair labor practices within the meaning of Section8(b) (4) (A) of the Act by inducing and encouraging the employees of Courter toengage in a concerted refusal in the course of their employment to handle or workon pipe fabricated by Midwest with an object of forcing or requiring Edison to ceaseusing or handling or otherwise dealing in pipe fabricated by Midwest and to ceasedoing business with Midwest, and to force or require Midwest to cease doing businesswith Edison.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The proof does not establish that Respondent John Tracey is responsible forthe unfair labor practices herein.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL MEMBERS OF ENTERPRISE ASSOCIATION OF STEAM, HOT WATER,HYDRAULIC, SPRINKLER, PNEUMATIC TUBE, ICE MACHINE AND GENERAL PIPEFIT-TERS OF NEW YORK AND VICINITY, LOCAL UNION No. 638 OF THE UNITED AS-SOCIATION OF JOURNEYMEN AND APPRENTICES OF THE PLUMBING AND PIPEFITTINGINDUSTRY OF THE UNITED STATES AND CANADA, AND TO ALL EMPLOYEES OFCOURTER & COMPANY, INCORPORATEDPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor Relations.Act, we hereby notify you that:WE WILL NOT engage in, or induce or encourage the employees of Courter &Company, Incorporated, or of any other employer, toengagein, a strike or aconcerted refusal in the course of their employment, to use, manufacture, proc-ess, transport, or otherwise handle or work on any goods, articles, materials orcommodities, or to perform any services, where an object thereof is:(1) to force or require Consolidated Edison Company of New York,Inc., to cease using, selling, handling, transporting or otherwise dealing inthe products of Midwest Piping Co., Inc., or any other employer or personwho does not fabricate its products at the job sites of Consolidated EdisonCompany of New York, Inc.; (2).to force or require Consolidated EdisonCompany of New York, Inc., to cease doing business with Midwest PipingCo., Inc., or with any other employer or person who does not fabricate itsproducts at the job sites of Consolidated Edison Company of New York, LEAR, INC.529Inc.; or (3) to force or require Courter & Company, Midwest Piping Co.,Inc., or any other employer or person to cease doing business with Con-solidated Edison Company of New York, Inc.ENTERPRISE ASSOCIATION OF STEAM, HOT WATER, HYDRAULIC,SPRINKLER, PNEUMATIC TUBE, ICE MACHINE AND GENERALPIPEFITTERS OF NEW YORK AND VICINITY, LOCAL UNIONNo. 638 OF THE UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRYOF THE UNITED STATES AND CANADA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Dated-------------------By-------------------------------------------(MICHAEL F. DALY,Business Agent)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any other material.Lear,Inc.andInternationalAssociation of Tool Craftsmen,N.I.U.C.,Petitioner.Case No. 7-RC-3975. August 17, 1959SUPPLEMENTAL DECISION AND SECOND DIRECTIONOF ELECTIONOn April 10, 1959, the Board issued its Decision and Direction ofElection (123 NLRB 713) in the above-entitled proceeding, findingthat "the toolroom, engineering experimental shop, and flexible shopemployees comprise a functionally distinct and homogeneous depart-mental group who may, if they so desire, constitute a separate appro-priate unit."On May 4, 1959, the Board issued an order directingthat the record be reopened and a further hearing be held, "restrictedto consideration of the composition of the Employer's flexible shop todetermine whether the employees included therein should be includedwithin the unit which the Board found may be appropriate." There-after, on May 25, 1959, the Board issued a further order broadeningthe reopened hearing to include consideration of the applicability ofthe contract bar doctrine to the flexible shop.The record was reopened and a further hearing was held beforeJames H. Wehrenberg, hearing officer, on May 26, 1959. The hearingofficer's rulings made at the reopened hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer and the Intervenor, International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, (UAW), AFL-CIO, and its Local Union No. 330, moved to124 NLRB No. 69.525543-60-vol. 124-35